Citation Nr: 0109285	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  99-20 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for low back strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to July 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office & 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Low back strain is manifested primarily by muscle spasm 
on extreme forward bending; he has slight limitation of 
motion with an additional 25 percent limitation of back 
motion during flare-ups; which occur two to three times a 
month.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for low 
back strain have not been met.  38 U.S.C.A. §§ 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.321(b), 4.7, 4.21, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his low back disability is more 
severe than the current evaluation reflects and argues that 
it should be evaluated under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 for intervertebral disc 
syndrome.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The Board notes that the 
veteran was provided VA orthopedic examinations in January 
1998 and July 1999.  Moreover, he was advised of the evidence 
necessary to substantiate his claim at the time his statement 
of the case was issued in August 1999.  The veteran was also 
afforded a central office hearing before the undersigned and 
submitted private treatment records that were considered in 
conjunction with his VA treatment records.  He has not 
alleged that there are any other existent relevant treatment 
records.

After reviewing the record, Board is satisfied that all 
relevant facts have been properly developed with respect to 
these issues, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claims 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5107 (1999); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Factual Background

In a November 1970 rating decision, the veteran was granted 
service connection for a low back strain at a 10 percent 
rating.  He requested an increase in his rating in 
correspondence received in October 1997.

During a January 1998 VA orthopedic examination, veteran 
complained of pain, weakness, stiffness and fatiguability in 
his back.  He took Ibuprofen to alleviate his back discomfort 
and reported flare-ups of symptoms, one to two times a month, 
during damp weather or when he was overly active.  He had 
worn a back brace in the preceding month.  Low back flexion 
was to 90 degrees, extension to 5 degrees and lateral flexion 
to 10 degrees bilaterally and bilateral rotation to 15 to 20 
degrees.  His posture was normal without fixed deformities 
and he had intense spasm in his lumbar paraspinalis muscles 
more so in the right side; otherwise his back musculature 
appeared normal.  No neurological abnormalities were noted 
with negative straight leg raising and +1 patellar and ankle 
jerks bilaterally.  An X-ray study of the lumbar spine 
revealed significant degenerative disease.  The diagnosis was 
degenerative disease of the lumbar sacral spine.

VA treatment records, dating from November 1997 to April 
1999, show that in his January 1999 problem list, the veteran 
had included chronic, stable low back pain with degenerative 
joint disease of the lumbosacral spine.  A March 1999 letter 
from his VA primary care physician indicates that the veteran 
had chronic lumbar pain, in remission.

During a July 1999 VA orthopedic examination, veteran 
complained of low back pain, stiffness and fatigability with 
minimal and transient relief.  He reported flare-ups related 
to cold and damp weather as well as bending.  These flare-ups 
were sometimes spontaneous.  He described his flare-ups as 
severe and stated that they could last for weeks and 
sometimes caused an additional 25 percent limitation of 
motion during the flare-ups.  The veteran used a back brace 
on occasion and had never had any back surgery performed.  On 
objective examination, low back flexion was to 90 degrees, 
extension to 10 degrees, lateral flexion to 20 degrees 
bilaterally and rotation to 30 degrees bilaterally.  X-ray 
studies showed advanced degenerative joint disease in the low 
back.  The examiner noted that the claims file had been 
reviewed.  The findings were similar to those in his January 
1998 examination.  The diagnosis was degenerative joint 
disease of the lumbosacral spine.

During his February 2001 central office hearing before the 
undersigned, the veteran testified that he experienced low 
back pain 80 to 90 percent of the time and that his pain 
would shoot down to the bottom of his foot.  He testified 
that he was unable to walk, stand or sit for prolonged 
periods of time due to his pain.  He experienced flare-ups 
two to three times a month, that, when severe enough, made 
him unable to walk.  In the last two years, he estimated that 
he had missed 6 to 8 days of work from his part-time job 
because of his back pain.  He described swinging his left leg 
when walking and noted that he had a limp like a person who 
had experienced a stroke.  He had tripped on several 
occasions because of his left leg.  When awakening in the 
mornings, he described his back pain as being between 6 and 7 
on a scale of 10.  Sometimes the pain improved and sometimes 
became worse.  At VA he attended pain management classes.  He 
had muscle spasms in his back and had never filed a workman's 
compensation claim.  The veteran felt that his earlier VA 
compensation examination was inadequate, as it did not take 
into account his pain during range of motion testing.  He 
submitted a MRI report that indicated that his L5/S1 disc 
exerted a little bit and impinged mildly on the descending 
left L5/S1 nerve root disc.  He believed that his disability 
should therefore be considered under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5293.

In February 2001, the veteran underwent a private magnetic 
resonance imaging (MRI) scan of his low back.  The impression 
was chronic mostly localized low back pain with intermittent 
flare up probably secondary to chronic strain and 
degenerative joint disease with minimal radiation of pain 
down the right lower extremity.  Impression also shows L4/5 
herniated disk impinging on S1 nerve root, not on the right 
where he has mild radicular symptoms.   Objectively, he had 
minimal radicular findings.  The veteran submitted the report 
at the time of his central office hearing with a waiver of 
the RO&IC's consideration.

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
report precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's 
lumbosacral strain with degenerative changes.  The Board has 
found nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical history 
and findings.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.  

The veteran's lumbosacral strain is currently evaluated as 
20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5295.  A 20 percent rating is warranted with muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in the standing position.  A 40 percent evaluation is 
warranted where there is severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

The regulations do not require that all cases show all 
findings specified by the rating schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be accepted in all cases.  
38 C.F.R. § 4.21.  

In this case, the Board finds that, although the veteran's 
limitation of motion is increased by approximately 25 percent 
during flare-ups, there remains no evidence of marked 
limitation of forward bending even during his flare-ups or a 
loss of lateral motion.  Moreover, there is no evidence of a 
listing of the veteran's whole spine or a positive 
Goldthwaite's sign.  There was evidence of paraspinal muscle 
spasm and significant degenerative disc disease.  However, 
the Board finds that the preponderance of the evidence is 
against a rating in excess of 20 percent for his lumbosacral 
strain.  38 C.F.R. § 4.7.  

The veteran's low back disability could also be evaluated 
under Code 5292, limitation of motion of the lumbar spine 
which provides a maximal 40 percent rating when the 
limitation is marked.  As discussed above, the VA examination 
reports do not indicate marked limitation of motion in all 
planes.  However, marked limitation of lumbar motion is also 
one of the criteria considered under the provisions of Code 
5295, as well as other symptoms exhibited by the veteran's 
disability like paraspinal spasm.  Therefore, the Board finds 
that the veteran's disability is more appropriately rated 
under Code 5295.

There are other diagnostic codes for evaluating the spine 
that provide a rating greater than 20 percent.  However, 
there is no evidence of vertebral fracture, Code 5285, or 
ankylosis, Codes 5286 and 5289.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  

Diagnostic Code 5293, provides a 40 percent rating when there 
is severe intervertebral disc syndrome, demonstrated by 
recurring attacks with intermittent relief.  A 60 percent 
rating is in order if the disability is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  

Although the veteran has submitted a private February 2001 
MRI study of his low back, the study showed an impression of 
chronic localized low back pain with intermittent flare up 
probably secondary to chronic strain and degenerative joint 
disease with minimal radiation of pain down the right lower 
extremity.  He had objectively minimal radicular findings.  
Accordingly, the Board finds that the veteran's disability is 
most appropriately rated under the provisions of Code 5295.  
Butts v. Brown, 5 Vet. App. 532, 539 (1993)

The Board notes that, when an evaluation of a disability is 
based on limitation of motion, the Board must also consider, 
in conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
The most recent VA examination report included the veteran's 
statement that limitation of motion was increased by 25 
percent during flare-ups.  The Board has considered the 
veteran's painful motion in reaching a conclusion that he is 
not entitled to a higher evaluation under the provisions of 
Code 5295, as there remains no evidence of marked limitation 
of motion, or loss of lateral motion or any abnormal mobility 
with forced motion; criteria necessary for an evaluation of 
40 percent under Code 5295.  For the above stated reasons, 
the Board does not conclude that the veteran's disability 
picture more closely resembles the severity required for a 
rating greater than 20 percent.  38 C.F.R. § 4.7, 4.40, 4.45; 
DeLuca, 8 Vet. App. at 206.  

In addition, as discussed above, the Board finds that an 
extraschedular rating is not warranted in this case.  
38 C.F.R. § 3.321(b)(1).  There is no evidence of 
hospitalization as the result of his lumbosacral strain or 
that he is unemployable due only to his lumbosacral strain.  


ORDER

An increased evaluation for low back strain is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

